Citation Nr: 1122438	
Decision Date: 06/09/11    Archive Date: 06/20/11

DOCKET NO.  10-13 485	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, Hawaii

	
THE ISSUES

1.  Entitlement to increased evaluation in excess of 30 percent for chronic dislocation of the right shoulder.

2.  Entitlement to increased evaluation in excess of 10 percent for tinea versicolor of the face and thorax. 


ATTORNEY FOR THE BOARD

T. M. Gillett, Associate Counsel


INTRODUCTION

The Veteran (Appellant or Claimant) served on active duty from August 1973 to April 1981.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Honolulu, Hawaii which, in pertinent part, denied increased ratings for the service-connected right shoulder and skin disabilities.  

In the April 2009 rating decision from which this appeal arises, the RO also denied service connection for an upper back disorder.  In April 2009, the Veteran filed a Notice of Disagreement (NOD) and, in September 2009, the RO issued a Statement of the Case (SOC).  In March 2010, the Veteran submitted a substantive appeal to the Board, specifically omitting service connection for an upper back disorder.  In an August 2010 VA report of contact, the Veteran specifically told VA personnel that she did not wish to appeal service connection for an upper back disorder.  Therefore, the issue of service connection for an upper back disorder is not in appellate status, and is not before the Board.  

The Veteran did not request a hearing before the Board.  


FINDINGS OF FACT

1.  For the entire increased rating period under appeal, the Veteran's right shoulder disability has been manifested by range of motion with flexion to 140 degrees with pain at the end point, extension to 40 degrees, abduction to 110 degrees with pain at the end point, external rotation to 40 degrees, and internal rotation to 30 degrees.

2.  For the entire increased rating period under appeal, the Veteran's right shoulder disability was not manifested by symptomatology more nearly approximating arm motion limited to 25 degrees from the side.

3.  The Veteran's tinea versicolor of the face and thorax has required intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of less than six weeks during a 12-month period.  

4.  The Veteran's tinea versicolor of the face and thorax was not manifested by symptomatology more nearly approximating a skin disorder covering 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas affected, or a skin disorder requiring systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of six weeks or more during a 12-month period.


CONCLUSIONS OF LAW

1.  For the entire increased rating period under appeal, the criteria for a disability rating in excess of 30 percent for chronic dislocation of the right shoulder have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5201 (2010).

2.  For the entire rating period under appeal, the criteria for a disability rating in excess of 10 percent for tinea versicolor of the face and thorax have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.118, Diagnostic Code 7806 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

VA has a duty to notify a veteran of any information and evidence needed to substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 5103.  In order to meet the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), VCAA notice must (1) inform the veteran about the information and evidence necessary to substantiate the claim; (2) inform the veteran about the information and evidence that VA will seek to provide; and (3) inform the veteran about the information and evidence the veteran is expected to provide.  VCAA notice should be provided to a veteran before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The United States Court of Appeals for Veterans Claims (Court) held in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include (1) the veteran's status; (2) the existence of a disability; (3) a connection between the veteran's service and the disability; (4) the degree of disability; and (5) the effective date of the disability.  The Court held that upon receipt of an application for a service connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim, and to provide the veteran with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Id. at 486.  This notice must also inform the veteran that a disability rating and an effective date for the award of benefits will be assigned if service connection is granted.  Id.

In a claim for an increased rating, the VCAA requires only generic notice as to the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  

In this case, a VCAA notice letter sent in February 2009 satisfied the provisions of 38 U.S.C.A. § 5103(a).  In this letter, VA informed the Veteran about the information and evidence not of record that was necessary to substantiate the claims; the information and evidence that VA would seek to provide; the information and evidence the Veteran was expected to provide; the type of evidence necessary to establish a disability rating or effective date for the disability on appeal required by Dingess; and the generic notice as to the type of evidence needed to substantiate the claim required by Vazquez.  

The Board finds that all necessary assistance has been provided to the Veteran.  VA has acquired the Veteran's VA and private treatment records to assist the Veteran with the claims.  Also, the RO provided the Veteran with December 2008 and March 2009 VA medical examinations.  As the examination reports were written after interviews with the Veteran and contained specific findings indicating the extent of the respective disabilities, the VA examination reports are adequate for rating purposes, and there is no duty to provide an additional examination or medical opinion regarding these elements of the Veteran's claims.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4).  

In view of the foregoing, the Board finds that VA has fulfilled its duties to notify and assist the Veteran in the claim under consideration.  Adjudication of the claims at this juncture, without directing or accomplishing any additional notification and/or development action, poses no risk of prejudice to the Veteran.  Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Disability Rating Criteria

Disability evaluations are determined by the application of a schedule of ratings that is based on average impairment of earning capacity.  38 U.S.C.A. § 1155.  Percentage evaluations are determined by comparing the manifestations of a particular disorder with the requirements contained in VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2010).  The percentage ratings contained in the Rating Schedule represent, as far as can practically be determined, the average impairment in earning capacity resulting from such disease or injury and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining will be resolved in favor of the veteran.  38 C.F.R. § 4.3.

While the Veteran's entire history is reviewed when making a disability determination, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is a present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).

The United States Court of Appeals for Veterans Claims (Court) held in Hart v. Mansfield, 21 Vet. App. 505 (2007), that staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  The Court recognized that if VA's adjudication of an increased rating claim is lengthy, a claimant might experience multiple distinct degrees of disability that would result in different levels of compensation from the time the increased rating claim was filed until a final decision on that claim is made.  Thus, VA's determination of the "present level" of a disability may result in a conclusion that the disability has undergone varying and distinct levels of severity throughout the entire time period the increased rating claim has been pending.  Hart, 21 Vet. App. at 505.

Diagnostic Code 5201 provides that limitation of motion of the arm at the shoulder level is rated 20 percent for the major shoulder; limitation of motion of the arm midway between the side and shoulder level is rated as 30 percent for the major shoulder; limitation of motion of the arm to 25 degrees from the side is rated as 40 percent for the major shoulder.  38 C.F.R. § 4.71a.

VA also must consider functional loss of a musculoskeletal disability separately from consideration under the diagnostic codes; functional loss may occur as a result of weakness, fatigability, incoordination or pain on motion.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  The VA must consider any part of the musculoskeletal system that becomes painful on use to be "seriously disabled."

Diagnostic Code 7806 provides that dermatitis or eczema that involves at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas affected, or requires the use of intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs for a total duration of less than six weeks during a 12-month period, is rated as 10 percent disabling.  Dermatitis or eczema that involves 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas affected, or; requires systemic therapy such as corticosteroids or other immunosuppressive drugs for a total duration of six weeks or more, but not constantly, during 12-month period, is rated 30 percent disabling.  38 C.F.R. § 4.118. 

Rating Right Shoulder Disability

The Veteran contends that a higher disability rating than 30 percent is warranted.  In a December 2008 statement, the Veteran stated that she had daily pain in her right shoulder area.  She stated that she had to swim twice a week and receive upper body massages from a friend once a week to treat the disorder.  She indicated that the pain sometimes was excruciating, preventing her from sleeping, driving, lifting, walking, sitting, playing sports, or performing other activities.  

After a review of the evidence, the Board finds that the criteria for a rating in excess of 30 percent for the Veteran's service-connected right shoulder disability are not met or more nearly approximated during the entire rating period under appeal.  For the entire increased rating period under appeal, the Veteran's right shoulder disability has been manifested by range of motion with flexion to 140 degrees with pain at the end point, extension to 40 degrees, abduction to 110 degrees with pain at the end point, external rotation to 40 degrees, and internal rotation to 30 degrees, which is consistent with a 30 percent disability rating under Diagnostic Code 5201.  38 C.F.R. § 4.71a.

In a March 2009 VA medical examination report, the Veteran stated that she had a tender bony prominence on the scapula which had increased in size over the past few years.  She indicated that she had constant pain with weakness, stiffness, swelling, instability/giving way, fatigability, and lack of endurance.  The Veteran reported flare-ups a few times per day, usually lasting for hours, with pain measuring nine on a scale of 10.  She indicated that onset would occur with lifting or pushing and that the pain would be alleviated by heat or rest.  She indicated that, during flare-ups, her ability for self-care was impaired.  Upon physical examination, the VA examiner noted a visible and palpable bump posterior and superior that appeared connected to the scapula.  There was positive acrominoclavicular joint tenderness.  The Veteran was neurovascularly intact distally.  Upon range of motion testing, the VA examiner found flexion to 140 degrees with pain at the end point, extension to 40 degrees, abduction to 110 degrees with pain at the end point, external rotation to 40 degrees, and internal rotation to 30 degrees.  The VA examiner found no further limitation besides pain with repetition times three.  There was no additional change in motion due to pain, fatigue, weariness, lack of endurance, or incoordination in the right shoulder.  Treatment records indicate that the Veteran is right-handed.  

Having reviewed the evidence, the Board finds that the Veteran's right shoulder disorder does not more nearly approximate the criteria required for the next higher 40 percent rating under Diagnostic Code 5201 for the entire increased rating period under appeal.  At no time does the evidence indicate that the Veteran's right shoulder disability was manifested by limitation of motion of the arm to 25 degrees from the side.  38 C.F.R. § 4.71a.

In reaching the above conclusion, the Board has considered whether the medical evidence shows that the Veteran has any additional limitation of motion due to pain, weakness, fatigue or other factors.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. at 202.  The grant of a 30 percent rating is based upon limitation of motion of the arm at the shoulder level, due to pain.  The Veteran also experienced increased pain upon repeat flexion.  However, the objective evidence, to include the VA medical reports, contain findings indicating that the Veteran did not undergo additional loss of function (i.e., motion) of the right shoulder due to pain or flare-ups of pain or any such additional functional loss due to weakened movement, excess fatigability, incoordination, or flare-ups of such symptoms, to a degree that would more nearly approximate a limitation of motion of the arm to 25 degrees from the side.  As such, the overall disability picture is not characterized by additional functional loss such as to enable the conclusion that the Veteran's disability picture most nearly approximates the next-higher evaluation under Diagnostic Code 5201.  38 C.F.R. § 4.71a.

As the Veteran's right shoulder symptomatology does not more nearly approximate limitation of motion of the arm to 25 degrees from the side, the Board finds that, for the entire increased rating period on appeal, the symptoms do not more nearly approximate the criteria required for a 40 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5201.

Rating Tinea Versicolor of the Face and Thorax

After a review of the evidence, the Board finds that the criteria for a rating in excess of 10 percent for the Veteran's service-connected tinea versicolor of the face and thorax are not met or more nearly approximated during the entire rating period under appeal.  The Veteran's tinea versicolor of the face and thorax has required intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of less than six weeks during a 12-month period, which is consistent with the 10 percent disability rating under Diagnostic Code 7806.  38 C.F.R. § 4.118.

In a December 2008 private treatment record, a private examiner stated that the Veteran had mild hypopigmentation of the left pretibial area, and minimal hypopigmentation of the right pretibial area.  The private examiner diagnosed possible pityriasis alba and proscribed hydrocortisone valerate cream, a topical corticosteroid.  

In a December 2008 VA medical examination report, the Veteran reported having white spots on her legs and color changes on her forehead.  She reported seeing a dermatologist recently who prescribed pityriasis alba and prescribed cortisone cream.  However, the Veteran indicated that she was not happy with the diagnosis or prescription.  The VA examiner stated that he examined the Veteran's face, neck, chest, back, and legs.  The VA examiner stated that the Veteran had some obvious skin changes due to a combination of aging and sun exposure; however, no patterns of lesions were evident.  Since the current temperature was low for Hawaii, the Veteran's place of residence, it was unlikely that she would manifest any lesions of tinea versicolor at that time of year as it was a hot weather skin disorder.  The VA examiner found that the Veteran did not have a current skin disability.  The VA examiner specifically noted that a skin disorder did not cover any portion of the Veteran's body.  The VA examiner stated that there was no scarring, disfigurement, acne, chloracne, scarring alopecia, alopecia areata, or hyperhidrosis.   

Having reviewed the evidence, the Board finds that the Veteran's service-connected tinea versicolor disability does not more nearly approximate the criteria required for the next higher 30 percent rating under Diagnostic Code 7806 for the entire increased rating period under appeal.  The record indicates that the Veteran was prescribed a topical steroid to treat a skin disorder, specifically pityriasis alba, in December 2008.  During a subsequent December 2008 VA medical examination report, a VA examiner found that the Veteran currently did not have a skin disorder.  The record contains no evidence indicating that the use of the topical corticosteroid prescribed in December 2008 lasted six weeks or that the Veteran was prescribed another corticosteroid to further treat the service-connected skin disability.  As the symptomatology of the Veteran's service-connected skin disability does not more nearly approximate that of a skin disease affecting 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas affected, or a skin disability requiring systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of six weeks or more, but not constantly, during a 12-month period, the Board finds that the Veteran's disability does not more nearly approximate the criteria required for a 30 percent rating for any period.  38 U.S.C.A. § 4.118, Diagnostic Code 7806. 

Extraschedular Consideration

The Board also has considered whether referral is warranted for extraschedular adjudication.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors that would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2010).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

In this case, comparing the Veteran's right shoulder disability level and symptomatology to the rating schedule, the degree of disability throughout the appeal period under consideration is contemplated by the rating schedule.  The Veteran's limitation of motion of the right shoulder, including limitation due to pain, directly corresponds to the schedular criteria for the 30 percent evaluation for limitation of motion of the arm under Diagnostic Code 5201.  Such factors that additionally limit motion, such as pain, weakness, excess fatigability, incoordination, swelling, deformity, atrophy of disuse, and instability, disturbance of locomotion, and interference with sitting, standing, and weight-bearing are part of the schedular rating criteria as such factors limit motion or function of the affected joint.  See 38 C.F.R. §§ 4.40, 4.45, 4.71a; DeLuca.  For this reason, the Board finds that the assigned schedular rating is adequate to rate the Veteran's right shoulder disability.   In the absence of exceptional factors associated with the right shoulder disability, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Moreover, comparing the Veteran's tinea versicolor disability level and symptomatology to the rating schedule, the degree of disability throughout the appeal period under consideration is contemplated by the rating schedule.  The Veteran's tinea versicolor disability, as it was treated by topical steroids for less than six weeks over a 12 month period, corresponds to the schedular criteria for the 10 percent evaluation for this disability under Diagnostic Code 7806.  See 38 C.F.R. § 4.118.  The schedular rating criteria also include alternative ratings based on the percentage of body area covered by the service-connected skin disability.  In this case, the Board has specifically considered the evidence of percentage of body area affected by the Veteran's skin disability, even though this did not provide a basis for a higher rating or even support the current 10 percent rating.  For this reason, the Board finds that the assigned schedular rating is adequate to rate the Veteran's tinea versicolor disability.   In the absence of exceptional factors associated with the tinea versicolor disability, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. at 337; Shipwash, 8 Vet. App. at  227.


ORDER

For the entire increased rating period under appeal, an increased evaluation in excess of 30 percent for chronic dislocation of the right shoulder is denied.  

For the entire increased rating period under appeal, an increased evaluation in excess of 10 percent for tinea versicolor of the face and thorax is denied.  



____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


